Name: Commission Regulation (EEC) No 514/80 of 27 February 1980 introducing Community surveillance of imports of certain polyester yarn
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 80 Official Journal of the European Communities No L 58/49 COMMISSION REGULATION (EEC) No 514/80 of 27 February 1980 introducing Community surveillance of imports of certain polyester yarn THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ('), and in particular Articles 7 and 8 thereof, Having regard to Council Regulation (EEC) No 925/79 of 8 May 1979 on common rules for imports from State-trading countries (2 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 2532/78 of 16 October 1978 on common rules for imports originating in the People's Republic of China (3 ), and in particular Article 6 thereof, Having consulted the Committees set up under the abovementioned Regulations, Whereas imports of polyester yarn into the Commu ­ nity have risen considerably in recent years from 20 116 tonnes in 1976 to more than 33 000 tonnes in the first three quarters of 1979 ; whereas , in particular, deliveries originating in the United States of America have risen from 6 794 tonnes in 1976 to more than 17 000 tonnes in the first three quarters of 1979 ; whereas in the third quarter of 1979 the market share of total imports was more than 18 % and the market share of imports from the United States alone was about 1 2 % ; Whereas these imports have frequently taken place at relatively low prices, thereby having a depressive effect on the Community industry's level of prices, financial results and employment ; Whereas, taking account of the particular impact of these imports on the United Kingdom market, the Commission has by Regulation (EEC) No 387/80 (4) introduced regional protection measures ; Whereas in these circumstances it is in the Commu ­ nity's interest to introduce Community surveillance of these imports ; whereas the period of validity for the import document should be fixed at three months , HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community of polyester yarn (excluding high tenacity yarn for tyres and other tech ­ nical uses) corresponding to NIMEXE codes 51.01-23 , 25, 26 and 28 are hereby made subject to Community surveillance in accordance with the procedures set out in Articles 6 ( 1 ) (b) of Regulation (EEC) No 2532/78 , 6 ( 1 ) (b) of Regulation (EEC) No 925/79 , 7 ( 1 ) (b) of Regulation (EEC) No 926/79 and this Regulation . Article 2 The products referred to in Article 1 may be put into free circulation only on production of an import docu ­ ment. This import document shall be issued or endorsed by Member States in accordance with the conditions laid down in Articles 6 ( 1 ) (b) of Regulation (EEC) No 2532/78 , 6 ( 1 ) (b) of Regulation (EEC) No 925/79 and 8 of Regulation (EEC) No 926/79 , and shall be valid for a period of three months . Article 3 The reference 'EUR' is hereby added to column 3 of Annex I to Regulation (EEC) No 926/79 in respect of NIMEXE codes 51.01-23 , 25 , 26 and 28 . Article 4 This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 131 , 29 . 5 . 1979 , p. 15 . ( 2 ) OJ No L 131 , 29 . 5 . 1979 , p. 1 . ( 3 ) OJ No L 306, 31 . 10 . 1978 , p. 1 . ( 4 ) OJ No L 45, 20 . 2 . 1980 , p. 5 .